
Exhibit 10.45

FIRST AMENDMENT TO LEASE AGREEMENT


THIS FIRST AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made as of
November 13, 2007, between BRANDYWINE RESEARCH LLC, a Delaware limited liability
company (“Landlord”), and EMERGENT BIOSOLUTIONS INC., a Delaware corporation
(“Tenant”).


RECITALS


Recital 1.                      Landlord and Tenant are parties to a certain
Lease Agreement, dated June 27, 2006 (the “Lease”), under which Landlord leases
to Tenant Suite 400, containing 22,872 square feet of rentable area (the
“Premises”) at 2273 Research Boulevard, Rockville, Maryland 20850 (the
“Building”).


Recital 2.                      Landlord and Tenant desire to amend the Lease
to, among other things, provide for Tenant's right to certain Building signage,
all as more particularly set forth below in this Amendment.


AGREEMENT


NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) and for
other good and valuable consideration, the receipt and sufficiency of which the
parties hereby acknowledge, and intending to be legally bound hereby, Landlord
and Tenant agree as follows:


1.           Recitals Incorporated; Definitions.  The foregoing recitals are
incorporated by reference into this Section as if set forth in the Section in
full.  Except as otherwise provided herein, capitalized terms used but not
defined in this Amendment shall have the meanings given such terms in the Lease.


2.           Exterior Signage.  Exhibit I-Exterior Signage attached to this
Amendment is hereby inserted as Exhibit I-Exterior Signage to the Lease.


3.           Brokerage.  Landlord and Tenant each represent and warrant to the
other that it has not entered into any agreement with, or otherwise had any
dealings with, any broker or agent, other than with an affiliate of Landlord
(“Broker”), in connection with the negotiation or execution of this Amendment
which could form the basis of any claim by any such broker or agent for a
brokerage fee or commission, finder's fee, or any other compensation of any kind
or nature in connection herewith, and each party shall indemnify and hold the
other harmless from all costs (including court costs, investigation costs, and
attorneys' fees), expenses, or liability for commissions or other compensation
claimed by any broker or agent with respect to this Amendment which arise out of
any agreement or dealings, or alleged agreement or dealings, between the
indemnifying party and any such agent or broker.  The terms of this Section
shall survive the expiration or earlier termination of the Lease.


4.           Ratification.  Landlord and Tenant hereby ratify and confirm that
the terms of the Lease as amended by this Amendment, remain in full force and
effect.
5.           Controlling Document.  Except as expressly set forth to the
contrary in this Amendment, Landlord's leasing of the Premises to Tenant shall
be upon and subject to the terms and provisions set forth in the Lease.


6.           Merger; Subsequent Changes.  This Amendment constitutes the entire
agreement between the parties with respect to the subject matter hereof, and all
prior discussions and negotiations and agreements regarding the same are hereby
merged in this Amendment. The provisions of this Amendment may be modified,
waived or amended only by an agreement in writing signed by all parties.


7.           Binding Effect.  The terms and provisions of this amendment shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns under the Lease.


8.           Counterparts.  This Amendment may be executed in counterpart, each
of which shall be deemed an original and all of which collectively shall
constitute one and the same document.  Any signature on a counterpart of this
Amendment sent by facsimile transmission shall be deemed valid and binding upon
the party employing the same; provided that such Party shall, upon the request
of the other Party, promptly provide such other party with a counterpart of this
Amendment bearing an original version of such signature sent by facsimile
transmission.


9.           Tenant Representations.  Tenant hereby confirms that (i) the Lease
is in full force and effect and Tenant is in possession of the Premises; (ii)
Landlord has fully performed all of Landlord's work obligations under the Lease
and (iii) there are no defaults by Landlord under the Lease.
10.           Governing Law.  This Amendment and any modifications hereof shall
be governed and construed in accordance with the laws of the State of Maryland,
without regard to its choice of law principles.


[SIGNATURES FOLLOW]

 
 
IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be
executed under seal as of the day and year first above stated.


LANDLORD:


BRANDYWINE RESEARCH LLC,
a Delaware limited liability company


By:           BRANDYWINE ACQUISITION PARTNERS, L.P.,
a Delaware limited partnership
Member


By:           BDN PROPERTIES I, INC.,
a Delaware corporation
General Partner


By:  /s/ Glen M. Holsinger/ [SEAL]
Glen M Holsinger
Vice President - Asset Management


TENANT:


EMERGENT BIOSOLUTIONS INC.,
a Delaware corporation




By:  /s/ R. Don Elsey  [SEAL]
Name:  R. Don Elsey
Title:  Senior Vice President Finance and Administration


EXHIBIT I


EXTERIOR BUILDING SIGNAGE


1.           Exterior Signs.  Tenant shall have the right to have a sign placed
on the exterior of the Building approximately at the location shown on Exhibit A
to this Exhibit (the “Exterior Sign”) with the name “Emergent Biosolutions” (or
a reasonable variation thereof) thereon. Landlord reserves the right to grant to
other parties the right to also install signage on, in or about the
Building.  The Exterior Sign shall not exceed 125 square feet.


2.           Specifications.  The Exterior Sign specifications are attached as
Exhibit B to this Exhibit and Landlord hereby approves such specifications.


3.           Rights Not Assignable.  Tenant's rights under this Rider shall not
be assignable by Tenant.


4.           Costs.  Tenant shall pay all costs of design, manufacture,
installation, operation, permitting, utilization, insurance, replacement,
maintenance and removal of the Exterior Sign.


5.           Permits and Approvals.  Tenant shall be responsible for procuring
all licenses and permits that may be required for the installation, use or
operation of the Exterior Sign, and Landlord makes no warranties or
representations as to the permissibility or the permitability of the Exterior
Sign under applicable laws, rules or regulations.  Prior to installing the
Exterior Sign, Tenant will deliver to Landlord reasonable evidence of Tenant's
having obtained all necessary governmental approvals for the installation of the
Exterior Sign.  Landlord and Tenant will cooperate with each other to attempt to
obtain from all owner associations, tenant associations, architectural control
committees and similar organizations the consents or approvals of such parties
to the extent required (as determined by Landlord) in connection with the
Exterior Sign.


6.           Installation.  Upon Landlord's written approval of the installation
contract for the Exterior Sign, the Exterior Sign shall be installed by Tenant's
sign contractor, which contractor shall be subject to Landlord's reasonable
approval.  Tenant shall (i) coordinate the installation of the Exterior Sign
with the Building manager, (ii) construct, maintain and operate the Exterior
Sign in compliance with all applicable laws, rules and regulations of all
Federal, state and local governmental authorities; (iii) have the Exterior Sign
designed, installed, utilized and operated so as not to materially adversely
affect or impact the structural or other systems of or serving the Building or
Project; and (iv) have the Exterior Sign constructed in accordance with the
Building rules and regulations or any other reasonable regulations promulgated
by Landlord pertaining to construction in or on the Building by third-party
contractors.  Upon installation of the Exterior Sign, Tenant shall furnish
Landlord with an “as built” drawing of the Exterior Sign certified by Tenant's
architect or such other professional as Landlord shall reasonably approve.


7.           Removal. Tenant's rights under this Exhibit shall cease upon the
occurrence of any of the following:


a.  
the expiration or earlier termination of the Lease; or



b.  
the occurrence of an Event of Default under the Lease; or



c.  
Tenant's assignment of the Lease or Tenant's rights thereunder; or



   d.   Tenant subleases (which, for purposes of this Section shall not include
any subleases to a Related Entity), in the aggregate, more than fifty percent
(50%) of the rentable area contained in the original Premises; or


   e.   Tenant fails to occupy, in the aggregate, more than fifty percent (50%)
of the rentable area contained in the original Premises.


8.           Signage Fee.  Beginning on the earlier of January 1, 2008 or the
date on which the Exterior Sign is installed on the Building and continuing
until the Exterior Sign is removed following the earlier to occur of a Removal
Condition or Landlord's termination of Tenant's rights under this Exhibit
pursuant to Section 8 hereof, Tenant shall pay Landlord rent for the Exterior
Sign space in the amount of $45,744 per annum (the “Sign Rent”) (prorated for
any partial year(s)).  Tenant shall pay the Sign Rent in equal monthly
installments on the first (1st) day of each month (prorated for any partial
month(s)).


9.           Termination Right.  Landlord shall have the right to terminate
Tenant's rights under this Exhibit at any time upon written notice to Tenant,
which notice shall be effective upon the later of January 1, 2011 or thirty (30)
days after Landlord gives such termination notice to Tenant.

